DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1, 9 and 15 are amended. Claims 2-8 and 10-12 are as previously presented. Claims 13-14 are cancelled. Therefore, claims 1-12 and 15 are currently pending and have been considered below. 

Response to Amendment
The amendment filed on September 29, 2022 has been entered. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7, 9-10, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Feng et al. (CN 203789698 U, hereinafter Feng) in view of Cai et al. (CN 102727076 A, hereinafter Cai) and Mao (CN 204985944 U).
Regarding claim 1, Feng discloses a float valve motion detection device (Abstract, line 1, “…device for detecting float valve action…”) for a pressure cooking appliance (Abstract, line 1, “…electric pressure appliance…”), comprising: 
a float valve (Abstract, line 3, “…a float valve (2)…”), a hollow inductance coil (Abstract, lines 9-10, “…magnetic material body (21) is separated from the centre of the hollow inductance coil (3)…”) and a detection circuit (Abstract, lines 6-7, “…MCU detection circuit for detecting the change of the inductance quantity…”), the float valve comprising the valve core being movably mounted on an upper cover of the pressure cooking appliance (Para. 0020, line 3, “…the float valve 2 mounted on the cooker cover…”, where the float valve moves between two positions shown in Fig. 1 and Fig. 2), the valve core being pushed from a first position to a second position under pressure in a pot of the pressure cooking appliance (Para. 0021, lines 6-10, “…when the pressure in the boiler exceeds 5KPa…thus the MCU detects that the float valve rises, prompting the user can not open cover…”); 
the detection circuit being electrically connected with the hollow inductance coil (Para. 0020, lines 8-10, “…the hollow inductance coil 3 into the inductor with magnetic core, inductance thereof is obviously increased. with the MCU detection circuit for detecting the change of the inductance quantity into electric signal into the MCU…”), for detecting a change in inductance of the hollow inductance coil (Para. 0020, line 10, “…detecting the change of the inductance quantity…”), and determining the position of the valve core in accordance with the change in inductance (Para. 0021, line 9, “…MCU detects that the float valve rises…”); 
wherein the volume of the valve core in the hollow inductance coil when it is at the first position is less than or greater than the volume of the valve core in the hollow inductance coil when it is at the second position (Para. 0014 and 0015, where the Figs show the float valve having different volumes when in the different positions).
Feng does not disclose:
Wherein the valve core is made of non-magnetically conductive materials having permeability unequal to that of air;
wherein at the first position, the hollow inductance coil is partially located above the valve core; wherein a top surface of a first segment of the valve core is positioned in the hollow inductance coil when the valve core is not lifted by the pressure in the pot, a top surface of the second segment of the valve core is positioned in the hollow inductance coil when the valve core is lifted by the pressure in the pot, and magnetic resistance of the first segment and that of the second segment are unequal.
However, Cai discloses, in the similar field of pressure cookers with valves, a pressure cooker with a pressure-limiting valve (Abstract, line 1, “…adjustable pressure limiting valve for pressure cooker…”) that is made of aluminum, which is not magnetic and still conductive (Para. 0032, line 1, “The invention comprises a core 3 made of aluminum material…”, where core 3 refers to the valve core 3). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the material of the valve core in Feng to be aluminum as taught by Cai (meaning for Feng, the valve core 20 is aluminum while the upper end of the valve core 21 is a, Para. 0020, lines 4-5, “…non-magnetic material body 21.”).
	Regarding the material of the valve core, it is the Examiner’s position that such a modification would be obvious to make for one of ordinary skill in the art. Feng discloses using a magnetic material within the valve core to change the induction of the coil so that an electrical signal can be sent. Cai then discloses that it has been known in the prior art to use different materials, such as aluminum, for a similar pressure limiting valve core that acts based on spring forces, where the invention, Abstract, lines 3-4 from end, “…claims a simple structure, reduces the production cost…”. Thus, Cai shows that it is possible to have reasonable chances for success in changing the material for a valve core and one would change materials to gain access to a material’s specific intrinsic properties (For example, advantages for aluminum can be readily found, https://monroeengineering.com/blog/benefits-of-aluminum-what-you-should-know/). 
	Furthermore, one of ordinary skill in the art would understand that the inductance coil in Feng works through a moving a valve core that changes the inductance of the coil so an electrical signal is produced indicating movement. For a coil system, inductance is based on multiple factors including permeability of free space, relative permeability of the core material, number of turns, coil area, coil radius, and coil length (https://www.allaboutcircuits.com/tools/coil-inductance-calculator/). In Feng, the coil is stationary and already set within the cooking apparatus, meaning that the only factor that can affect inductance would be the relative permeability of the core material. A table of relative permeability of materials shows that the material in Cai, aluminum, does have a relative permeability value that would cause change in inductance within the coil (https://www.engineeringtoolbox.com/permeability-d_1923.html). Therefore, aluminum along with multiple other materials could be used in the valve core of Feng to achieve the same end-result of allowing the detection circuit to detect changes in inductance.
	Additionally, Mao discloses, in the similar field of a two position movable valve (Abstract, line 1, “…two-position…electromagnetic valve…), where at a first position the inductance coil is located partially above the valve core (Modified Fig. 1, where the initial position or first position is shown with the inductance coil partially above the valve core), where the top surface of a first segment of the valve core is in the inductance coil during the first position (Page 3, last Para., lines 4-6, “…in the initial state, the coil assembly 24 is not energized, the movable iron core 22 under the action of a return spring 26, by a seal 25 tightly contact with the input end of the guide hole 13, the guide hole 13 is blocked.”), and where the top surface of a second segment of the valve core is in the inductance coil during the second position (Page 4, Para. 1, lines 1-4, “…under the working state, the coil component 24 is electrified, the static iron core 23 generates electromagnetic force, absorb the movable iron core 22 moves upward, so that the residual gas in the chamber A through the air conductive groove 222 to the guide hole 13 near the input end.”), and where the magnetic resistance of the first and second segments are unequal (Inherently disclosed in modified Feng, from teaching of Cai, the valve core 20 is aluminum while the upper end of the valve core 21 is, from Feng, Para. 0020, lines 4-5, “…non-magnetic material body 21.”; where the non-magnetic material can be materially different from aluminum). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the valve core and inductance coil positions in modified Feng to use the specific positions as taught by Mao.
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of increased control over the valve core through the inductance coils being able to move the valve core between two different positions, as stated by Mao, Page 3, lines 3-8, “…working principle…initial state, the coil assembly 24 is not energized, the movable iron core 22 under the action…under the working state, the coil component 24 is electrified…the movable iron core 22 moves upwards…”.


    PNG
    media_image1.png
    820
    838
    media_image1.png
    Greyscale

Modified Figure 1, Mao
Regarding claim 2, modified Feng teaches the apparatus according to claim 1, as set forth above, discloses wherein, the hollow inductance coil is fixedly mounted on the upper cover (Inherently disclosed in Feng, Para. 0020, line 3, “…the float valve 2 mounted on the cooker cover I set on the valve seat…”), the hollow inductance coil is at least partially located above the valve core when the valve core is at the first position (Inherently disclosed in Feng, Para. 0020, lines 3-4, “…float valve 2 of the valve core 20 is set above the hollow inductance coil 3…”), and the volume of the valve core in the hollow inductance coil increases when the valve core is pushed to the second position by the pressure in the pot (Inherently disclosed in Feng, Para. 0021, lines 6-10, “…when the pressure in the boiler exceeds 5KPa…thus the MCU detects that the float valve rises, prompting the user can not open cover…”).
Regarding claim 3, modified Feng teaches the apparatus according to claim 1, as set forth above, discloses wherein, the hollow inductance coil is fixedly mounted on the upper cover (Inherently disclosed in Feng, Para. 0020, line 3, “…the float valve 2 mounted on the cooker cover I set on the valve seat…”), the valve core is at least partially located in the hollow inductance coil when the valve core is at the first position (Inherently disclosed in Feng, Modified Fig. 2, where the valve core 20 is located partially within the hollow inductance coil when in the first position), and the volume of the valve core in the hollow inductor increases when the valve core is pushed to the second position by the pressure in the pot (Inherently disclosed in Feng, Para. 0021, lines 6-10, “…when the pressure in the boiler exceeds 5KPa…thus the MCU detects that the float valve rises, prompting the user can not open cover…”).

    PNG
    media_image2.png
    515
    592
    media_image2.png
    Greyscale

Modified Figure 2, Feng
Regarding claim 4, modified Feng teaches the apparatus according to claim 1, as set forth above, discloses wherein the valve core is made of aluminum (Inherently disclosed in teaching from Cai, Para. 0032, line 1, “The invention comprises a core 3 made of aluminum material…”, where core 3 refers to the valve core 3). 
Regarding claim 5, modified Feng teaches the apparatus according to claim 1, as set forth above, discloses wherein, the detection circuit includes a controller (Inherently disclosed in Feng, “…MCU detection circuit…”, where MCU stands for microcontroller unit), the detection circuit converts the change in the inductance of the hollow inductance coil into an electric signal and inputs it to the controller (Inherently disclosed in Feng, Para. 0006, lines 9-10, “…MCU detection circuit for detecting the change of the inductance quantity into electric signal into the MCU…”), and the controller is configured to detect the electric signal (Inherently disclosed in Feng, Para. 0006, lines 13-14, “…electric signals into the MCU for detecting the change of the inductance quantity detecting circuit with MCU…”) and output a control signal in accordance with the detection result (Inherently disclosed in Feng, Para. 0006, lines 10-11, “…MCU outputs photoelectric or sound reminding the user cannot open the pot cover…”).
Regarding claim 6, modified Feng teaches the apparatus according to claim 5, as set forth above, discloses wherein, further comprising: a prompt device which is electrically connected to the controller for emitting a photoelectric and/or audible prompt under the control of the controller (Inherently disclosed in Feng, Para. 0006, lines 10-11, “…MCU outputs photoelectric or sound reminding the user cannot open the pot cover…”).
Regarding claim 7, modified Feng teaches the apparatus according to claim 1, as set forth above, discloses wherein, the float valve further includes a valve seat fixedly mounted on the upper cover (Inherently disclosed in Feng, Para. 0020, line 3, “…float valve 2 mounted on the cooker cover I set on the valve seat…”), the valve seat is provided with a mounting hole (Inherently disclosed in Feng, Modified Fig. 2, where there is a hole shown), and the valve core is slidably mounted in the mounting hole (Inherently disclosed in Feng, Fig. 1 and Fig. 2, where the valve core slides between positions shown).

Regarding claim 9, Feng discloses a pot cover assembly for a pressure cooking appliance (Abstract, line 2, “…a pot cover set on the valve seat of the floater valve…”), comprising: 
an upper cover on which a mounting cavity is disposed (Modified Fig. 2, where a mounting hole is shown), the top of the mounting cavity being provided with a through hole (Modified Fig. 2, where the mounting hole is seen to span the entire thickness of the cover):
a float valve motion detection device (Abstract, line 2, “…MCU detection circuit…”), comprising a float valve (Abstract, line 3, “…a float valve (2)…”), a hollow inductance coil (Abstract, lines 3-4, “…hollow inductance coil (3)…”) and a detection circuit (Abstract, line 2, “…MCU detection circuit…”), wherein the hollow inductance coil is fixedly mounted in the mounting cavity (Modified Fig. 2, where the inductance coil is shown attached around the mounting hole), the float valve includes a valve core (Abstract, line 3, “…float valve (2) of the valve core (20)…”), the valve core is movably mounted in the mounting cavity (Fig. 1 and Fig. 2 show the valve core mounted within the mounting hole and capable of sliding up and down), a first segment of the valve core extends into the center of the hollow inductance coil when the valve core is not lifted by the pressure in the pot (Para. 0007, lines 4-5, “…valve core upper end has a section of non-magnetic material body…”), a second segment of the valve core extends into the center of the hollow inductance coil when the valve core is lifted by the pressure in the pot (Abstract, line 3, “…a valve core (20) is end has a certain magnetic material body (21)…”), and the magnetic resistance of the first segment and that of the second segment are unequal (where the valve core end has a magnetic body and the valve core upper end has a section of non-magnetic material body), wherein the detection circuit is electrically connected to the hollow inductance coil, and is configured to detect a change in the inductance of the hollow inductance coil (Para. 0020, lines 8-10, “…the hollow inductance coil 3 into the inductor with magnetic core, inductance thereof is obviously increased. with the MCU detection circuit for detecting the change of the inductance quantity into electric signal into the MCU…”), and determine the position of the valve core in accordance with the change in the inductance (Para. 0021, line 9, “…MCU detects that the float valve rises…”); wherein the top of the valve core protrudes from the upper cover through the through hole when the valve core is lifted by the pressure in the pot (Fig. 1, where there is a protrusion above the cover).
Feng does not disclose:
Wherein the valve core is made of non-magnetically conductive materials having permeability unequal to that of air;
wherein at the first position, the hollow inductance coil is partially located above the valve core; wherein a top surface of a first segment of the valve core is positioned in the hollow inductance coil when the valve core is not lifted by the pressure in the pot, a top surface of the second segment of the valve core is positioned in the hollow inductance coil when the valve core is lifted by the pressure in the pot, and magnetic resistance of the first segment and that of the second segment are unequal.
However, Cai discloses, in the similar field of pressure cookers with valves, a pressure cooker with a pressure-limiting valve (Abstract, line 1, “…adjustable pressure limiting valve for pressure cooker…”) that is made of aluminum, which is not magnetic and still conductive (Para. 0032, line 1, “The invention comprises a core 3 made of aluminum material…”, where core 3 refers to the valve core 3). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the material of the valve core in Feng to be aluminum as taught by Cai.
	Regarding the material of the valve core, it is the Examiner’s position that such a modification would be obvious to make for one of ordinary skill in the art. Feng discloses using a magnetic material within the valve core to change the induction of the coil so that an electrical signal can be sent. Cai then discloses that it has been known in the prior art to use different materials, such as aluminum, for a similar pressure limiting valve core that acts based on spring forces, where the invention, Abstract, lines 3-4 from end, “…claims a simple structure, reduces the production cost…”. Thus, Cai shows that it is possible to have reasonable chances for success in changing the material for a valve core and one would change materials to gain access to a material’s specific intrinsic properties (For example, advantages for aluminum can be readily found, https://monroeengineering.com/blog/benefits-of-aluminum-what-you-should-know/). 
	Furthermore, one of ordinary skill in the art would understand that the inductance coil in Feng works through a moving a valve core that changes the inductance of the coil so an electrical signal is produced indicating movement. For a coil system, inductance is based on multiple factors including permeability of free space, relative permeability of the core material, number of turns, coil area, coil radius, and coil length (https://www.allaboutcircuits.com/tools/coil-inductance-calculator/). In Feng, the coil is stationary and already set within the cooking apparatus, meaning that the only factor that can affect inductance would be the relative permeability of the core material. A table of relative permeability of materials shows that the material in Cai, aluminum, does have a relative permeability value that would cause change in inductance within the coil (https://www.engineeringtoolbox.com/permeability-d_1923.html). Therefore, aluminum along with multiple other materials could be used in the valve core of Feng to achieve the same end-result of allowing the detection circuit to detect changes in inductance.
	Additionally, Mao discloses, in the similar field of a two position movable valve (Abstract, line 1, “…two-position…electromagnetic valve…), where at a first position the inductance coil is located partially above the valve core (Modified Fig. 1, where the initial position or first position is shown with the inductance coil partially above the valve core), where the top surface of a first segment of the valve core is in the inductance coil during the first position (Page 3, last Para., lines 4-6, “…in the initial state, the coil assembly 24 is not energized, the movable iron core 22 under the action of a return spring 26, by a seal 25 tightly contact with the input end of the guide hole 13, the guide hole 13 is blocked.”), and where the top surface of a second segment of the valve core is in the inductance coil during the second position (Page 4, Para. 1, lines 1-4, “…under the working state, the coil component 24 is electrified, the static iron core 23 generates electromagnetic force, absorb the movable iron core 22 moves upward, so that the residual gas in the chamber A through the air conductive groove 222 to the guide hole 13 near the input end.”), and where the magnetic resistance of the first and second segments are unequal (Inherently disclosed in modified Feng, from teaching of Cai, the valve core 20 is aluminum while the upper end of the valve core 21 is, from Feng, Para. 0020, lines 4-5, “…non-magnetic material body 21.”; where the non-magnetic material can be materially different from aluminum). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the valve core and inductance coil positions in modified Feng to use the specific positions as taught by Mao.
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of increased control over the valve core through the inductance coils being able to move the valve core between two different positions, as stated by Mao, Page 3, lines 3-8, “…working principle…initial state, the coil assembly 24 is not energized, the movable iron core 22 under the action…under the working state, the coil component 24 is electrified…the movable iron core 22 moves upwards…”.
Regarding claim 10, modified Feng teaches the apparatus according to claim 9, as set forth above, discloses wherein, the volume of the first segment and the volume the second segment are unequal (Inherently disclosed in Feng, where the upper end (21) and lower end (20) have different volumes shown in Fig. 2).

Regarding claim 15, Feng discloses a pressure cooking appliance (Para. 0002, line 1, “…rice cooker and electric pressure cooker…”), comprising: a pot body (Para. 0004, line 5, “…connected in cooker body…”) and a pot cover assembly for a pressure cooking appliance (Abstract, line 2, “…pot cover set on the valve seat…”), comprising: an upper cover on which a mounting cavity is disposed (Modified Fig. 2, where the mounting hole is shown on the cover), the top of the mounting cavity being provided with a through hole (Fig. 2, where the mounting hole is shown to span the entire thickness of the cover); 
A float valve motion detection device (Abstract, line 2, “…MCU detection circuit…”), comprising a float valve (Abstract, line 3, “…a float valve (2)…”), a hollow inductance coil (Abstract, lines 3-4, “…hollow inductance coil (3)…”) and a detection circuit (Abstract, line 2, “…MCU detection circuit…”), wherein the hollow inductance coil is fixedly mounted in the mounting cavity (Modified Fig. 2, where the inductance coil is shown attached around the mounting hole), the float valve includes a valve core (Abstract, line 3, “…float valve (2) of the valve core (20)…”), the valve core is movably mounted in the mounting cavity (Fig. 1 and Fig. 2 show the valve core mounted within the mounting hole and capable of sliding up and down), a first segment of the valve core extends into the center of the hollow inductance coil when the valve core is not lifted by the pressure in the pot (Para. 0007, lines 4-5, “…valve core upper end has a section of non-magnetic material body…”), a second segment of the valve core extends into the center of the hollow inductance coil when the valve core is lifted by the pressure in the pot (Abstract, line 3, “…a valve core (20) is end has a certain magnetic material body (21)…”), and the magnetic resistance of the first segment and that of the second segment are unequal (Where the valve core end has a magnetic body and the valve core upper end has a section of non-magnetic material body), wherein the detection circuit is electrically connected to the hollow inductance coil, and is configured to detect a change in the inductance of the hollow inductance coil (Para. 0020, lines 8-10, “…the hollow inductance coil 3 into the inductor with magnetic core, inductance thereof is obviously increased. with the MCU detection circuit for detecting the change of the inductance quantity into electric signal into the MCU…”), and determine the position of the valve core in accordance with the change in the inductance (Para. 0021, line 9, “…MCU detects that the float valve rises…”); wherein the top of the valve core protrudes from the upper cover through the through hole when the valve core is lifted by the pressure in the pot (Fig. 1, where there is a protrusion above the cover).
Feng does not disclose:
Wherein the valve core is made of non-magnetically conductive materials having permeability unequal to that of air;
wherein at the first position, the hollow inductance coil is partially located above the valve core; wherein a top surface of a first segment of the valve core is positioned in the hollow inductance coil when the valve core is not lifted by the pressure in the pot, a top surface of the second segment of the valve core is positioned in the hollow inductance coil when the valve core is lifted by the pressure in the pot, and magnetic resistance of the first segment and that of the second segment are unequal.
However, Cai discloses, in the similar field of pressure cookers with valves, a pressure cooker with a pressure-limiting valve (Abstract, line 1, “…adjustable pressure limiting valve for pressure cooker…”) that is made of aluminum, which is not magnetic and still conductive (Para. 0032, line 1, “The invention comprises a core 3 made of aluminum material…”, where core 3 refers to the valve core 3). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the material of the valve core in Feng to be aluminum as taught by Cai.
	Regarding the material of the valve core, it is the Examiner’s position that such a modification would be obvious to make for one of ordinary skill in the art. Feng discloses using a magnetic material within the valve core to change the induction of the coil so that an electrical signal can be sent. Cai then discloses that it has been known in the prior art to use different materials, such as aluminum, for a similar pressure limiting valve core that acts based on spring forces, where the invention, Abstract, lines 3-4 from end, “…claims a simple structure, reduces the production cost…”. Thus, Cai shows that it is possible to have reasonable chances for success in changing the material for a valve core and one would change materials to gain access to a material’s specific intrinsic properties (For example, advantages for aluminum can be readily found, https://monroeengineering.com/blog/benefits-of-aluminum-what-you-should-know/). 
	Furthermore, one of ordinary skill in the art would understand that the inductance coil in Feng works through a moving a valve core that changes the inductance of the coil so an electrical signal is produced indicating movement. For a coil system, inductance is based on multiple factors including permeability of free space, relative permeability of the core material, number of turns, coil area, coil radius, and coil length (https://www.allaboutcircuits.com/tools/coil-inductance-calculator/). In Feng, the coil is stationary and already set within the cooking apparatus, meaning that the only factor that can affect inductance would be the relative permeability of the core material. A table of relative permeability of materials shows that the material in Cai, aluminum, does have a relative permeability value that would cause change in inductance within the coil (https://www.engineeringtoolbox.com/permeability-d_1923.html). Therefore, aluminum along with multiple other materials could be used in the valve core of Feng to achieve the same end-result of allowing the detection circuit to detect changes in inductance.
	Additionally, Mao discloses, in the similar field of a two position movable valve (Abstract, line 1, “…two-position…electromagnetic valve…), where at a first position the inductance coil is located partially above the valve core (Modified Fig. 1, where the initial position or first position is shown with the inductance coil partially above the valve core), where the top surface of a first segment of the valve core is in the inductance coil during the first position (Page 3, last Para., lines 4-6, “…in the initial state, the coil assembly 24 is not energized, the movable iron core 22 under the action of a return spring 26, by a seal 25 tightly contact with the input end of the guide hole 13, the guide hole 13 is blocked.”), and where the top surface of a second segment of the valve core is in the inductance coil during the second position (Page 4, Para. 1, lines 1-4, “…under the working state, the coil component 24 is electrified, the static iron core 23 generates electromagnetic force, absorb the movable iron core 22 moves upward, so that the residual gas in the chamber A through the air conductive groove 222 to the guide hole 13 near the input end.”), and where the magnetic resistance of the first and second segments are unequal (Inherently disclosed in modified Feng, from teaching of Cai, the valve core 20 is aluminum while the upper end of the valve core 21 is, from Feng, Para. 0020, lines 4-5, “…non-magnetic material body 21.”; where the non-magnetic material can be materially different from aluminum). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the valve core and inductance coil positions in modified Feng to use the specific positions as taught by Mao.
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of increased control over the valve core through the inductance coils being able to move the valve core between two different positions, as stated by Mao, Page 3, lines 3-8, “…working principle…initial state, the coil assembly 24 is not energized, the movable iron core 22 under the action…under the working state, the coil component 24 is electrified…the movable iron core 22 moves upwards…”.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Feng et al. (CN 203789698 U, hereinafter Feng) in view of Cai et al. (CN 102727076 A, hereinafter Cai) and Mao (CN 204985944 U) and in further view of Zhang et al. (CN 105902149 A, hereinafter Zhang).
Regarding claim 8, modified Feng teaches the apparatus according to claim 7, as set forth above, discloses wherein, the bottom of the valve core protrudes from a lower end of the mounting hole (Inherently disclosed in Feng, Modified Fig. 2, where the valve core protrudes from the lower end).
Modified Feng does not disclose:
The bottom of the valve core is mounted with a gasket for sealing a gap between the valve core and the mounting hole when the valve core is at the second position.
However, Zhang discloses, in the similar field of float valves in pressure cookers, a float valve with a sealing ring (Page 5, Para. 9-10, “…the first sealing ring 37 can be metal gasket, also can be rubber sealing ring…float valve of the cooker cover, sealing sleeve 34 is hermetically connected with the valve body 31…”). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the float valve in modified Feng to include a sealing gasket as taught by Zhang.
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of ensuring seating stability when float valve is put within mounting hole as stated by Zhang, Page. 5, Para. 9, lines 1-3, “…first sealing ring 37…effectively ensures the sealing stability…”.

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Feng et al. (CN 203789698 U, hereinafter Feng) in view of Cai et al. (CN 102727076 A, hereinafter Cai) and Mao (CN 204985944 U) and in further view of Choe (KR 950009949 B1).
Regarding claim 11, modified Feng teaches the apparatus according to claim 10, as set forth above.
Modified Feng does not disclose:
Wherein, one of the first segment and the second segment is provided with a distinguishing portion that is outwardly convex or inwardly concave such that the volume the first segment and the volume of the second segment are unequal.
However, Choe discloses, in the same field of float valves for pressure cookers, a float valve inserted into a mounting hole where the is a concave portion that separates a first and second segment (Page 2, Para. 2, lines 4-7, “…a conical inclined contact surface forming a conical shape is formed on the bottom surface of the valve body so as to be mounted on the opening of the valve seat, and the concave inclined contact surface of the valve body has a constant depth groove and side connection surface…”). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the valve core with two segments of unequal length from modified Feng with the concave portion and feature within the mounting hole as taught by Choe.
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of a concave inclined contact surface which causes a vortex that prevents noise from steam ejection as stated by Choe, Page 2, Para .2-3, lines 8-14, “This vortex is mainly caused by a jet that hits the groove surface…the compressed steam causes vortex in the impact vortex space 17, thereby preventing the noise of steam ejection.”
Regarding claim 12, modified Feng teaches the apparatus according to claim 10, as set forth above.
Modified Feng does not disclose:
Wherein, the first segment and the second segment are provided with a distinguishing portion that is outwardly convex or inwardly concave, respectively, and the volume of the distinguishing portion of the first segment and that of the distinguishing portion of the second segment are unequal, such that the volume of the first segment and the volume of the second segment are unequal.
However, Choe discloses, in the same field of float valves for pressure cookers, a float valve inserted into a mounting hole where the is a concave portion that separates a first and second segment (Page 2, Para. 2, lines 4-7, “…a conical inclined contact surface forming a conical shape is formed on the bottom surface of the valve body so as to be mounted on the opening of the valve seat, and the concave inclined contact surface of the valve body has a constant depth groove and side connection surface…”). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the valve core with two segments of unequal length from modified Feng with the concave portion and feature within the mounting hole as taught by Choe.
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of a concave inclined contact surface which causes a vortex that prevents noise from steam ejection as stated by Choe, Page 2, Para .2-3, lines 8-14, “This vortex is mainly caused by a jet that hits the groove surface…the compressed steam causes vortex in the impact vortex space 17, thereby preventing the noise of steam ejection.”

Response to Arguments
Applicant’s arguments, see Pages 7-11, filed 09/29/2022, with respect to the rejection(s) of claim(s) 1-12 and 15 under U.S.C. 102 and 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of applicant’s amendment and newly found prior art regarding a valve core with a segment within the inductance coil during a first position where there is no excess pressure.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN GUANHUA WEN whose telephone number is (571) 272-9940.  The examiner can normally be reached on Monday-Thursday 7:30am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian W. Jennison can be reached on 571-270-5930.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-6930.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEVIN GUANHUA WEN/Examiner, Art Unit 3761  
10/26/2022

/BRIAN W JENNISON/Primary Examiner, Art Unit 3761